Citation Nr: 0940774	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased rating for diabetes mellitus, 
type 2, with early cataracts, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for sensorimotor demyclinating peripheral neuropathy (SDPN) 
of the right lower extremity due to diabetic neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent 
for SDPN of the left lower extremity due to diabetic 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, December 2006, and 
January 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In the November 2002 rating decision, the RO, inter 
alia, granted service connection for diabetes mellitus type 
2, and assigned a disability rating of 20 percent, effective 
July 9, 2001; and denied service connection for left ear 
hearing loss.  In the December 2006 rating decision, the RO, 
inter alia, continued the disability rating of 20 percent for 
diabetes mellitus, type 2, and added early cataracts to that 
issue.  In the January 2008 rating decision, the RO granted 
service connection for arthritis of the right knee, and 
assigned a disability rating of 10 percent, effective April 
19, 2006; granted service connection for arthritis of the 
left knee, and assigned a disability rating of 10 percent, 
effective April 19, 2006; granted service connection for SPDN 
of the right lower extremity due to diabetic neuropathy, and 
assigned a disability rating of 10 percent, effective March 
21, 2007; and granted service connection for SPDN of the left 
lower extremity due to diabetic neuropathy, and assigned a 
disability rating of 10 percent, effective March 21, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a July 
2009 statement, the Veteran had requested hearings before the 
Board at both a regional office and in Washington, DC, with a 
handwritten notation that, if the hearing was set for 
Washington, DC, he did not wish to be present, and his 
representative would appear on his behalf.  In an October 
2009 motion, the Veteran's representative informed the Board 
that he had explained the hearing options to the Veteran, and 
the Veteran had decided to request a videoconference hearing.  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing, with appropriate 
notification to the Veteran.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


